   Case 1:20-cr-02046-SAB           ECF No. 18        filed 01/06/21     PageID.34 Page 1 of 1

      United States District Court, Eastern District of Washington
                              Magistrate Judge Mary K. Dimke
                                          Yakima

 USA v. CHARLIE JIM PETERS                             Case No. 1:20-CR-2046-SAB-1

                                       Video Conference
                       The Defendant agreed to appear via video conference.

 Detention Hearing:                                                                       01/06/2021


 ☒ Pam Howard, Courtroom Deputy [Y]                  ☒ Michael Murphy, US Atty (video)
                                                     ☒ Jennifer Barnes, Defense Atty (video)
 ☒ Erica Helms, US Probation / Pretrial              ☒ Interpreter NOT REQUIRED
   Services (tele)
 ☒ Defendant present ☒ in custody USM                ☐ Defendant not present / failed to appear
   appearing by video from Yakima County Jail

 ☒ Defendant continued detained                      ☐ Conditions of Release imposed
                                                     ☐ 199C Advice of Penalties/Sanctions

                                             REMARKS
          Due the current COVID-19 public health crises, all parties including Defendant, appeared by
video or teleconference.
          USA advised this charge carries a presumption of detention. USA argued why the Court should
detain the Defendant and why there are no conditions of release which will reasonably assure Defendant’s
appearance as required and/or the safety of the community. USA argues Defendant does not have a stable
residence, has a criminal history, and the weight of the evidence is strong. USA reports the victim and
victim’s family have reported receiving threats from Defendant.
          Court colloquy with USA regarding the alleged threats and agent’s communications with
Defendant.
          Defense counsel argued Defendant can live with his parents, no minors live in the home, and they
could provide Defendant transportation to court appearances. Defense argues Defendant has long term
ties to the community, most of Defendant’s criminal history is related to substance abuse and he would be
willing to participate in treatment.
          USA advised the Court a protection order should be entered to protect the victim’s physical
address from Defendant.

        The Court ordered:
             1. USA’s Motion for Detention is granted.
             2. That there is no combination of conditions to assure the Defendant’s appearance as
                 required or conditions to ensure that Defendant is not a danger to the community.
             3. Defendant shall be detained by the U.S. Marshal until further order of the Court.
The Court enters an oral protection order Defense is to NOT release victim’s address contained within the
email sent to the parties by U. S. Pretrial Services.


Digital Recording/Y-102               Time: 3:04 p.m. – 3:30 p.m.                                 Page 1
